 


109 HR 1309 IH: One Strike and You’re Out! Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1309 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Ms. Lee (for herself, Mr. Conyers, Mrs. Maloney, Mr. Serrano, Mr. Towns, Ms. Waters, Mr. Clay, Mr. Frank of Massachusetts, Mrs. Christensen, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To protect innocent elderly and disabled tenants in public housing and housing assisted under the rental assistance program under section 8 of the United States Housing Act of 1937 from eviction by reason of criminal activity. 
 
 
1.Short titleThis Act may be cited as the One Strike and You’re Out! Act of 2005. 
2.Public housing tenantsParagraph (6) of section 6(l) of the United States Housing Act of 1937 (42 U.S.C. 1437d(l)(6)) is amended by inserting before the semicolon at the end the following: ; except that such criminal or drug-related criminal activity, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control, shall not be cause for termination of tenancy of the tenant if (A) the tenant is an elderly person (as such term is defined in section 202(k) of the Housing Act of 1959 (12 U.S.C. 1701q)) or a person with disabilities (as such term is defined in section 811(k) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(k)), and (B) the tenant did not know and should not have known of the activity or the tenant or member of household was the victim of the criminal activity. 
3.Tenants of housing assisted under Section 8 programClause (iii) of section 8(d)(1)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(1)(B)(iii)) is amended by inserting before the semicolon at the end the following: ; except that such criminal or drug-related criminal activity, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control, shall not be cause for termination of tenancy of the tenant if (I) the tenant is an elderly person (as such term is defined in section 202(k) of the Housing Act of 1959 (12 U.S.C. 1701q)) or a person with disabilities (as such term is defined in section 811(k) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(k)), and (II) the tenant did not know and should not have known of the activity or the tenant or member of household was the victim of the criminal activity. 
4.Reporting by phas on one-strike evictionsSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended by inserting after subsection (o) the following new subsection: 
 
(p)Reports on one-strike evictionsEach public housing agency shall submit a report annually to the Secretary on the number of persons whose tenancy in public housing of the agency was terminated, and the number whose tenancy in housing assisted by the agency with amounts made available under section 8 was terminated, because of criminal activity.. 
 
